Interactive Intelligence Reports Second-Quarter 2012 Financial Results - Total orders grew 26 percent - Cloud-based orders increased 88 percent - Recurring revenues were up 27 percent INDIANAPOLIS, July 31, 2012 Interactive Intelligence Group Inc. (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced operating results for its three and six months ended June 30, 2012. “Our second quarter was highlighted by a 26 percent year-over-year increase in total orders, which was driven by an 88 percent increase in cloud-based orders as we continued to gain share at the high end of the cloud contact center market,” said Interactive Intelligence founder and CEO, Dr. Donald Brown. “As previously reported, we did see an impact on reported revenues and profitability during the quarter as some product orders received in the quarter had revenue recognition deferred to future quarters.” Brown added: “We will continue to invest in sales, marketing and development in order to further enhance our brand recognition, extend our product capabilities, and gain additional market share, particularly with our cloud-based offering, which is the highest growth segment of our market. Given our strong and growing pipeline of opportunities worldwide, we now expect cloud-based orders to represent 30 to 32 percent of total orders for 2012, up from our previous expectation of 28 to 30 percent, and we expect to achieve our total order growth target of 20 percent for the year. “We are confident in our long-term business strategy to generate shareholder value by steadily increasing recurring revenue and consistently growing faster than the overall market,” Brown concluded. Second-Quarter 2012 Financial Highlights: - Orders: Total orders grew by 26 percent compared to the second quarter of 2011, while cloud-based orders were up 88 percent over the same quarter last year and comprised 24 percent of total orders. The company signed 67 new customers during the 2012 second quarter, which included orders for its cloud-based offering. The average new cloud-based customer order was $557,000, up from $282,000 during the same quarter last year. - Revenues: Total revenues were $54.8 million, an increase of 5 percent over the second quarter of 2011. Recurring revenues, which include both maintenance and cloud-based revenues, increased 27 percent to $28.4 million and accounted for 52 percent of total revenues. Cloud-based revenues increased 59 percent to $5.0 million. Product revenues were $19.7 million and services revenues were $6.7 million, compared to $24.2 million and $5.4 million, respectively, for the same quarter of last year. More than $7.0 million in product orders received in the second quarter of 2012 were not recognized as revenue due to the following: extended payment terms on a multimillion dollar order that is part of a major systems deployment; deferral of certain other orders until product components are delivered; and a high percentage of prepaid multiyear product maintenance, which is recognized over the related support period. Certain of these orders are expected to be recognized as revenue in the third and fourth quarters of 2012, and a portion of these orders will be recognized over the next three years. - Total Deferred Revenues: Deferred revenues increased to $78.8 million as of June 30, 2012, from $62.1 million as of June 30, 2011. In addition, the amount of unbilled future cloud-based revenues as of June 30, 2012 increased to $49.7 million from $21.0 million as of June 30, 2011. The combination of deferred revenues and unbilled future cloud-based revenues was $128.5 million, up 55 percent from $83.1 million as of June 30, 2011. - Operating Income: GAAP operating loss was $1.8 million for the second quarter of 2012, compared to $5.5 million of GAAP operating income in the same quarter last year. Non-GAAP* operating income was $391,000 for the second quarter of 2012, compared to $7.3 million in the second quarter of 2011. The year-over-year decline in operating income resulted from the more than $7.0 million in product orders received during the second quarter that were not recognized as revenue during the quarter. In addition, the company increased investments in sales and marketing, and research and development to expand its product leadership and its share in the cloud-based market. - Net Income: GAAP net loss for the second quarter was $1.1 million, or $0.06 per diluted share, based on an effective tax rate benefit of 28 percent and 20.1 million weighted average shares outstanding. This compares to GAAP net income for the same quarter last year of $3.8 million, or $0.19 per diluted share, based on a 34 percent effective tax rate and 19.9 million weighted average diluted shares outstanding. Non-GAAP net income for the second quarter was $580,000, or $0.03 per diluted share based on an 11 percent annual non-GAAP effective tax rate. This compares to non-GAAP net income of $6.3 million, or $0.32 per diluted share for the same quarter last year based on a 17 percent non-GAAP effective tax rate. - Cash, Cash Equivalents, and Investments: As of June 30, 2012, Interactive Intelligence had cash,cash equivalents and investments of $84.5 million. During the second quarter of 2012, the company generated $3.2 million in cash flow from operations, which was offset by $4.2 million used for capital expenditures and $4.3 million used for acquisitions. First Six-Month 2012 Financial Highlights: - Orders: Total orders increased 16 percent compared to the first six months of 2011, while cloud-based orders were up 47 percent over the same period last year. - Revenues: Total revenues were $107.5 million, an increase of 8 percent over the first six months of 2011. Recurring revenues increased 29 percent to $56.0 million. Cloud-based revenues increased 69 percent year-over-year to $10.0 million. Product revenues were $39.1 million and services revenues were $12.4 million, compared to $44.6 million and $11.7 million, respectively, for the same period last year. During the six months ended June 30, 2012, the combination of a higher mix of cloud-based orders and product orders not recognized as revenue resulted in more revenues being deferred to future quarters compared to the first six months of 2011. - Operating Income: GAAP operating loss was $1.5 million for the first six months of 2012, compared to $10.4 million of operating income in the same period last year. Non-GAAP operating income was $2.8 million for the first six months of 2012, compared to $14.0 million in the first half of 2011. The year-over-year decline in operating income resulted from revenues being deferred to future quarters, and the increased investments in sales and marketing, and research and development to expand the company’s product leadership and share in the cloud-based market. - Net Income: GAAP net loss was $919,000, or $0.05 per diluted share based on an effective tax rate benefit of 28 percent and 20.1 million weighted average shares outstanding. This compares to GAAP net income for the first six months of 2011 of $6.9 million, or $0.35 per diluted share based on a 34 percent effective tax rate and 19.9 million weighted average diluted shares outstanding. Non-GAAP net income was $2.4 million, or $0.12 per diluted share based on a 21 percent annual non-GAAP effective tax rate. This compares to non-GAAP net income for the first six months of 2011 of $11.8 million, or $0.59 per diluted share based on a 17 percent non-GAAP effective tax rate. * A reconciliation of GAAP to non-GAAP financial measures has been provided in the financial statement tables included with this press release. An explanation of these measures is also included below under the heading “Non-GAAP Measures.” Additional Second-Quarter 2012 and Recent Highlights: - Interactive Intelligence introduced a new mobile customer service solution, Interaction Mobilizer™, which was designed to enable consumers using smart phones and other mobile devices to interact more easily with businesses. - The company released Interaction Edge™, a combined gateway, media server, and SIP proxy appliance designed to streamline enterprise IP telephony deployments. - Interactive Intelligence was once again positioned in the leaders quadrant of the Gartner Magic Quadrant for Contact Center Infrastructure, Worldwide report, published June 27, 2012. Interactive Intelligence will host a conference call today at 4:30 p.m. Eastern time (EDT) featuring Dr. Brown and the company's CFO, Stephen R. Head. A live Q&A session will follow opening remarks. To access the teleconference, dial 1 877.324.1969 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: “Interactive Intelligence second-quarter earnings call.” The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com. An archive of the teleconference will be posted following the call. About Interactive Intelligence Interactive Intelligence Group Inc. (Nasdaq: ININ) is a global provider of contact center automation, unified communications, and business process automation software and services. The company's unified IP business communications solutions, which can be deployed on-premise or via the cloud, are ideal for industries such as financial services, insurance, outsourcers, collections, and utilities. Interactive Intelligence was founded in 1994 and has more than 4,500 customers worldwide. The company is among Forbes Magazine's 2011 Best Small Companies in America and Software Magazine's 2011 Top 500 Global Software and Service Providers. It employs more than 1,000 people and is headquartered in Indianapolis, Indiana. The company has offices throughout North America, Latin America, Europe, Middle East, Africa and Asia Pacific. Interactive Intelligence can be reached at +1 317.872.3000 or info@inin.com; on the Net: www.inin.com. Non-GAAP Measures The non-GAAP measures shown in this release include revenue which was not recognized on a GAAP basis due to purchase accounting adjustments and exclude non-cash stock-based compensation expense for stock options, the amortization of certain intangible assets related to acquisitions by the company and non-cash income tax expense. Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are included with the financial information included in this press release. These measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by other companies. Stock-based compensation expense and amortization of intangibles related to acquisitions are non-cash and certain amounts of income tax expense are non-cash. Management believes that the presentation of non-GAAP results, when shown in conjunction with corresponding GAAP measures, provides useful information to management and investors regarding financial and business trends related to the company's results of operations. Further, management believes that these non-GAAP measures improve management's and investors' ability to compare the company's financial performance with other companies in the technology industry. Because stock-based compensation expense, non-cash income tax expense amounts and amortization of intangibles related to acquisitions can vary significantly between companies, it is useful to compare results excluding these amounts. Management also uses financial statements that exclude stock-based compensation expense related to stock options, non-cash income tax amounts and amortization of intangibles related to acquisitions for its internal budgets. Forward Looking Statements This release may contain certain forward-looking statements that involve a number of risks and uncertainties. Among the factors that could cause actual results to differ materially are the following: rapid technological changes in the industry; the company's ability to maintain profitability; to manage successfully its growth; to manage successfully its increasingly complex third-party relationships resulting from the software and hardware components being licensed or sold with its solutions; to maintain successful relationships with certain suppliers which may be impacted by the competition in the technology industry; to maintain successful relationships with its current and any new partners; to maintain and improve its current products; to develop new products; to protect its proprietary rights adequately; to successfully integrate acquired businesses; and other factors described in the company's SEC filings, including the company's latest annual report on Form 10-K. Interactive Intelligence is the owner of the marks INTERACTIVE INTELLIGENCE, its associated LOGO and numerous other marks. All other trademarks mentioned in this document are the property of their respective owners. ININ-G Contacts: Stephen R. Head Chief Financial Officer Interactive Intelligence +1 317.715.8412 steve.head@inin.com Seth Potter Investor Relations ICR, Inc. +1 646.277.1230 seth.potter@icrinc.com Christine Holley Senior Director of Market Communications Interactive Intelligence +1 317.715.8220 christine.holley@inin.com ### Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product $ Recurring Services Total revenues Costs of revenues: Product Recurring Services Amortization of intangible assets 35 35 70 70 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangible assets Total operating expenses Operating income (loss) ) ) Other income: Interest income, net 92 Other income (expense) 92 ) 90 Total other income Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Foreign currency translation adjustment $ ) $
